372 Pa. 284 (1953)
Evans Estate.
Supreme Court of Pennsylvania.
Submitted November 11, 1952.
January 5, 1953.
Before STERN, C.J., STEARNE, JONES, BELL, CHIDSEY and MUSMANNO, JJ.
H.H. Breland, J. Campbell Collins, John H. Collins and Collins & Collins, for appellants, submitted a brief.
James P. Harris and James P. Harris, Jr., for appellee, submitted a brief.
OPINION PER CURIAM, January 5, 1953:
The law applicable to this case is clearly and correctly stated in the opinion of President Judge JONES. The order of the court below is affirmed at the cost of appellants.